Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL OFFICE ACTION
		Claims 1-12 and newly added claims 13-18 are pending in this reissue of U.S. Patent No. 10,207,675 (hereinafter “the '675 patent”) issued from application no. 16/069,014 hereinafter “the '014 application”).  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘675 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	Preliminary Amendment
Preliminary amendment filed 12/16/2019 has been entered and considered.  Claims 13-18 are newly added.  Accordingly, claims 1-18 are pending.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites a typographical error “he” that should be corrected with “The”.  
REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.
The nature of the defect(s) in the December 12, 2019 Declaration is set forth below.
The error statement in the declaration states the following:
New independent Claims 13-15 recite a vehicle keyless system that recites the retrieval of a unit command signal. Unlike Claim 1, however, new independent Claims 13-15 are not unnecessarily limited by the recitation of an on-vehicle being controlled based on the unit command signal.

First, it is noted that there is ambiguity in the stated “on-vehicle” limitation referred to in the error statement.  There are several “on-vehicle” limitation in claim 1 such as on-vehicle side control unit, on-vehicle device, on-vehicle component, and on-vehicle control unit.  It is unclear which on-vehicle limitation is being referred to.  This ambiguity should be clarified in the statement.  The statement appears to be referring to the on-vehicle component in the which claim 1 recites as being controlled based on the unit command signal: “the on-vehicle side control unit…executes command processing for controlling the on-vehicle component based on the unit command signal as acquired…”
Secondly, it is noted that new independent claim 13 does not omit this limitation as stated in the error statement.  Claim 13 recites “an on-vehicle device configured to receive the command signal transmitted from the portable device and control an on-vehicle component in response to the command signal as received…”
Thus, it is unclear, what aspect of the invention is being broadened based on the provided error statement which refers to a limitation that appears to not be omitted from new claim 13.  
New independent claims 14 and 15 recite commensurate limitations and similarly have not been broadened in the manner stated in the error statement. 	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are highlighted below with respect to claims 1-4, 6-9, and 13-15: 
A vehicle keyless system comprising: a portable device configured to transmit a command signal; and 
an on-vehicle device configured to receive the command signal transmitted from the portable device and control an on-vehicle component in response to the command signal as received, wherein 
the portable device includes an operation unit, a portable-side control unit, and a transmission unit, 
the portable-side control unit controls the transmission unit to transmit, at a predetermined time interval, a unit command signal as the command signal in accordance with an operation made on the operation unit, 
the on-vehicle device includes a reception unit including a ring buffer, and an on-vehicle-side control unit,
 the reception unit receives the unit command signal, stores received unit command signals in the ring buffer in an order of reception, and outputs an interrupt signal to the on-vehicle-side control unit at each time when the reception unit completes storage of the received unit command signal in the ring buffer, 
the on-vehicle-side control unit acquires, when the interrupt signal is input, the unit command signal from the ring buffer, and executes command processing for controlling the on-vehicle component based on the unit command signal as acquired, and 
the on-vehicle-side control unit includes a signal acquisition processing unit configured to control an execution timing of acquisition and an amount of acquisition when the on-vehicle-side control unit acquires a target unit command from the ring buffer and in a case that the ring buffer stores at least a part of a unit command signal as received by the reception unit subsequent to the target unit command , so that the unit command signal as received subsequent to the target unit command signal is acquired in a state that all data is completed.

The vehicle keyless system according to claim 1, wherein 
the on-vehicle-side control unit transitions from a sleep state to an operational state when a first unit command signal that is the unit command signal received by the reception unit for first time is stored in the ring buffer and a first interrupt signal is input from the reception unit, and 
when transitioned to the operational state and in a case that the ring buffer stores the first unit command signal and a part of a next unit command signal that is the unit command signal as received by the reception unit subsequent to the first unit command signal, the signal acquisition processing unit: 
acquires the first unit command signal and the part of the next unit command signal, and then separates the first unit command signal and the part of the next unit command signal from each other; and 
acquires, when the next unit command signal is entirely stored in the ring buffer and a second interrupt signal is input from the reception unit, a remaining of the next unit command signal stored in the ring buffer and combines the part of the next unit command signal and the remaining of the next unit command signal.

The vehicle keyless system according to claim 1, wherein 
the on-vehicle-side control unit transitions from a sleep state to an operational state when a first unit command signal that is the unit command signal as received by the reception unit for first time is stored in the ring buffer and a first interrupt signal is input from the reception unit, and 
when transitioned to the operational state and in a case that the ring buffer stores the first unit command signal and a part of a next unit command signal that is the unit command signal as received by the reception unit subsequent to the first unit command signal, the signal acquisition processing unit waits until the next unit command signal is entirely stored in the ring buffer and a second interrupt signal is input from the reception unit, and then acquires the first unit command signal and the next unit command signal from the ring buffer and separates the first unit command signal and the next unit command signal from each other.

4. The vehicle keyless system according to claim 1, wherein the on-vehicle-side control unit transitions from a sleep state to an operational state when a first unit command signal that is the unit command signal received by the reception unit for first time is stored in the ring buffer and a first interrupt signal is input from the reception unit, and 
when transitioned to the operational state and in a case that the ring buffer stores the first unit command signal and a part of a next unit command signal that is the unit command signal received by the reception unit subsequent to the first unit command signal, the signal acquisition processing unit: acquires the first unit command signal stored in the ring buffer; and then waits until the next unit command signal is entirely stored in the ring buffer and a second interrupt signal is input from the reception unit, and acquires the next unit command signal stored in the ring buffer.

6. An on-vehicle device of a vehicle keyless system configured to receive a unit command signal transmitted from a portable device at a predetermined time interval and control an on-vehicle component, the on-vehicle device comprising: 
a reception unit including a ring buffer; and 
a control unit, wherein
 the reception unit receives the unit command signal, stores received unit command signals in the ring buffer in an order of reception, and outputs an interrupt signal to the control unit at each time when the reception unit completes storage of the received unit command signal in the ring buffer, 
the control unit acquires, when the interrupt signal is input, the unit command signal from the ring buffer and executes command processing for controlling the on-vehicle component based on the unit command signal as acquired, and 
the control unit includes a signal acquisition processing unit configured to control an execution timing of acquisition and an amount of acquisition when the control unit acquires a target unit command from the ring buffer and in a case that the ring buffer stores at least a part of a unit command signal as received by the reception unit subsequent to the target unit command signal, so that the unit command signal as received subsequent to the target unit command signal is acquired in a state that all data is completed.

7. he [sic] on-vehicle device of the vehicle keyless system according to claim 6, wherein 
the control unit transitions from a sleep state to an operational state when a first unit command signal that is the unit command signal received by the reception unit for first time is stored in the ring buffer and a first interrupt signal is input from the reception unit, and 
when transitioned to the operational state and in a case that the ring buffer stores the first unit command signal and a part of a next unit command signal that is the unit command signal as received by the reception unit subsequent to the first unit command signal, the signal acquisition processing unit: acquires the first unit command signal and the part of the next unit command signal, and then separates the first unit command signal and the part of the next unit command signal from each other, and acquires, when the next unit command signal is entirely stored in the ring buffer and a second interrupt signal is input from the reception unit, a remaining of the next unit command signal stored in the ring buffer and combines the part of the next unit command signal and the remaining of the next unit command signal.

8. The on-vehicle device of the vehicle keyless system according to claim 6, 
wherein the control unit transitions from a sleep state to an operational state when a first unit command signal that is the unit command signal as received by the reception unit for first time is stored in the ring buffer and a first interrupt signal is input from the reception unit, and 
when transitioned to the operational state and in a case that the ring buffer stores the first unit command signal stored in the ring buffer and part of a next unit command signal that is the unit command signal as received by the reception unit subsequent to the first unit command signal, the signal acquisition processing unit waits until the next unit command signal is entirely stored in the ring buffer and a second interrupt signal is input from the reception unit, and then acquires the first unit command signal and the next unit command signal from the ring buffer, and separates the first unit command signal and the next unit command signal from each other.

9. The on-vehicle device of the vehicle keyless system according to claim 6, 
wherein the control unit transitions from a sleep state to an operational state when a first unit command signal that is the unit command signal as received by the reception unit for first time is stored in the ring buffer and a first interrupt signal is input from the reception unit, and 
when transitioned to the operational state and in a case that the ring buffers stores the first unit command signal and a part of a next unit command signal that is the unit command signal received by the reception unit subsequent to the first unit command signal, the signal acquisition processing unit: acquires the first unit command signal stored in the ring buffer; and then waits until the next unit command signal is entirely stored in the ring buffer and a second interrupt signal is input from the reception unit, and acquires the next unit command signal stored in the ring buffer.

New claims 13-15 recite substantially commensurate limitations as claims 1 in combination with claims 2, 3, and 4 respectively, and are therefore interpreted in the same manner as claims 2, 3, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In addition to the hardware configuration shown in Fig. 1, the specification of the ‘675 patent correlates the following flow charts/algorithms (and equivalents thereof) to the corresponding claims as follows:
Especially in the first example, the functional configuration of the CU 13 executing the processing at steps 102, 104, 105, 109, and 110 in the flowcharts illustrated in FIGS. 4 and 5 serves as a signal acquisition processing unit in the present invention according to claims 1, 2, 6, and 7.

In the second example, the functional configuration of the CPU executing the processing at steps 202, 204, 206, and 207 in the flowchart illustrated in FIG. 9 serves as a signal acquisition processing unit in the present invention according to claims 1, 3, and 8.

In the third example, the functional configuration of the CPU executing the processing at steps 302, 304, and 308 in the flowchart illustrated in FIG. 13 serves as a signal acquisition processing unit in the present invention according to claims 1, 4, and 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-18 would be allowable upon overcoming the rejection under § 251.  The prior art of record fails to disclose, teach, or suggest the hardware configuration in combination with the algorithms that correspond to the mean-plus-function limitations of independent claims 1, 6, and 13-15.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992